Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits the use of controlled substances. He challenges the determination on the ground that it was not based upon substantial evidence. We disagree.
Adduced in evidence against petitioner was the misbehavior *659report, documentation relating to the urinalysis test results and the testimony of the correction officer who prepared the report and who conducted the two urinalysis tests which resulted in positive readings for the presence of opiates. Petitioner testified on his own behalf, stating that he had been taking a prescription medication for migraine headaches at the time his urine was tested which had caused a false positive result. The correction officer testified, however, that he had investigated this possibility with both the manufacturer of the drug testing equipment and the facility’s pharmacist and had ascertained that petitioner’s medication was a barbiturate which would not have caused his urine to test positive for opiates. We conclude that the determination of petitioner’s guilt was based upon substantial evidence (see, Matter of Bonilla v Coombe, 221 AD2d 782, lv denied 87 NY2d 807). Petitioner’s remaining contentions are either without merit or unpreserved for our review.
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.